NO. 12-12-00242-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                            §
IN RE: WILLIAM W. ADAMS,
                                                            §       ORIGINAL PROCEEDING
RELATOR
                                                            §



                                         MEMORANDUM OPINION
                                             PER CURIAM
         On July 31, 2013, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by William W. Adams. That opinion and corresponding order directed
Respondent to vacate his Order on Movant’s Emergency Motion to Enforce Permanent
Injunction and Motion for Contempt signed on May 14, 2012. Respondent has complied with
our opinion and order of May 14, 2012.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed as moot.
Opinion delivered August 14, 2013.
Panel consisted of Griffith, J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                                    (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                          AUGUST 14, 2013


                                        NO. 12-12-00242-CV


                                  WILLIAM W. ADAMS,
                                         Relator
                                           v.
                               HON. CHARLES R. MITCHELL,
                                       Respondent


                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by WILLIAM W. ADAMS, who is the relator in Cause No.97CV-25,690, pending on the
docket of the 273rd Judicial District Court of Shelby County, Texas. Said petition for writ of
mandamus having been filed herein on July 16, 2012, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DISMISSED.
                      By per curiam opinion.
                      Panel consisted of Griffith, J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals,
                      sitting by assignment.